Citation Nr: 1136482	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-27 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lower back disorder, and if so, whether service connection is warranted. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected degenerative arthritis of the left knee, status post left knee meniscectomy.

4.  Entitlement to a rating greater than 10 percent for left knee peroneal nerve neuritis, status post left knee meniscectomy.

5.  Entitlement to a rating greater than 10 percent for degenerative arthritis of the left knee, status post left knee meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in response to the Veteran's claim for a higher rating for his service-connected left knee disability, denied entitlement to a rating greater than 10 percent for left knee peroneal nerve neuritis; granted service connection for degenerative arthritis of the left knee and assigned a separate 10 percent disability rating, effective August 20, 2008; denied service connection for GERD; and denied service connection for a back condition and right knee strain on the basis that the evidence submitted was not new and material.

In response to a June 2009 statement submitted by the Veteran, the Board will, at the outset, provide a history of the rating of the Veteran's left knee disability.  In March 1986, the RO initially granted service connection for residuals of surgery and arthroscopy of the left knee and assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2010), used to rate other impairment of the knee, including recurrent subluxation or lateral instability, effective September 10, 1985.  In June 1986, the RO assigned a temporary 100 percent disability rating for convalescence effective from September 25, 1985, to December 1, 1985 pursuant to 38 C.F.R. § 4.30, due to the Veteran's hospitalization and need for continuous use of crutches following his knee surgery.  

In April 1987, the RO determined that the Veteran's left knee disability was primarily productive of neurological symptomatology and, therefore, continued his 10 percent rating under DC 8623, used to rate neuritis of the deep peroneal nerve, and DC 5259, used to rate symptomatic removal of the semilunar cartilage, i.e. meniscus.  In the February 2009 rating decision on appeal, the RO, as noted above, continued the 10 percent disability rating for left knee peroneal nerve neuritis under DC 8623, and assigned a separate 10 percent rating for degenerative arthritis of the left knee, effective August 20, 2008, under DCs 5003 and 5260, for degenerative arthritis and limitation of motion, respectively, due to the painful motion on flexion experienced by the Veteran in consideration of 38 C.F.R. § 4.59.

In response to this rating decision, the Veteran filed a Notice of Disagreement (NOD) in February 2009.  The Veteran did not refer to the separate 10 percent rating assigned for degenerative arthritis of the left knee, but did explicitly disagree with the other issues adjudicated in that rating decision.  As such, the RO did not readjudicate the issue of the Veteran's rating for degenerative arthritis in the May 2009 Statement of the Case (SOC).  In June 2009, the Veteran filed a formal appeal in response to the SOC and included a statement in support of his appeal contending that he has "never been compensated for the initial operation on my knee."  He asserted that he was "compensated for nerve damage only, not for any structural damage or removal of meniscus cartilage during my first surgical procedure in 1985."

Therefore, in summary, the RO has determined that Veteran's left knee peroneal neuritis and degenerative arthritis constitute separately compensable service-connected residuals of his May 1984 left knee meniscectomy.  In consideration of the characterization of the issues in the February 2009 rating decision; the history of the RO's characterization of the Veteran's disabilities; and the past confusion that has resulted with regard to the Veteran's coverage for medical treatment for his service-connected left knee disabilities, as reflected in his VA treatment records, the issues have been recharacterized as reflected on the title page to more accurately reflect the history and nature of the Veteran's service-connected disabilities. 

In objecting to his rating, or perceived lack thereof, for the removal of meniscus cartilage and resulting structural damage in his June 2009 statement, the Board finds that the Veteran expressed disagreement with the RO's disability rating for his degenerative arthritis of the left knee, status post left knee meniscectomy.  See Rivera v. Shinseki, No. 2010-7097, 2011 WL 3629731, at *3 (Fed. Cir. August 19, 2011) (holding that VA operates under a duty to read the documents that a claimant has submitted liberally and sympathetically in deciding if the claimant has sufficiently alleged an error of fact or law); see also Palmer v. Nicholson, 21 Vet. App. 434, 436-37 (2007) (holding that an NOD must express dissatisfaction with an adjudicative determination and need not express a specific desire for appellate review).  

In April 2011, the Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will be considered in this decision and a remand for consideration by the Agency of Original Jurisdiction (AOJ) is not necessary.  38 C.F.R. § 20.1304.

In April 2011, a hearing was held before the undersigned Veterans Law Judge.

The issues of service connection for a lower back disorder and right knee disorder and entitlement to a higher rating for arthritis of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's initial claims for entitlement to service connection for right knee strain and a back condition were denied by an unappealed January 2004 rating decision.

2.  The evidence received since the January 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claims for a right knee disorder and a lower back disorder. 

3.  The Veteran's GERD is aggravated by his service-connected left knee degenerative arthritis, status post left knee meniscectomy.

4.  The Veteran's left knee peroneal nerve neuritis is manifested by some loss of reflexes, significant left thigh muscle atrophy, and sensory disturbances of hypoesthesia, pain, numbness, and weakness from the knee to the fourth and fifth toes; these symptoms are constant, of increased severity during the winter, and interfere with the Veteran's occupational tasks.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying the Veteran's petition to reopen his claims of entitlement to service connection for right knee strain and a lower back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  As evidence received since the January 2004 rating decision is new and material, the claims of entitlement to service connection for right knee strain and a lower back disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for GERD have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2010).

4.  The criteria for 20 percent rating, and not higher, for service-connected left knee peroneal nerve neuritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8623 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for GERD, as secondary to his service-connected degenerative arthritis of the left knee, and reopens and remands the Veteran's claims for service connection for a right knee disorder and lower back disorder for further development.  Therefore, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary with regard to those issues.  As such, the following discussion of VA's obligations to fulfill its statutory duties to notify and assist the Veteran concerns only the claim for entitlement to a rating higher than 10 percent for left knee peroneal nerve neuritis.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369, 1374-75 (Fed. Cir., 2004).  An RO letter dated in September 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.

Regarding the duty to assist, the RO has obtained the Veteran's service records, VA treatment records, and relevant private treatment records.  The Veteran's VA progress notes show that he generally received his regular medical care from a private physician but received all treatment for his left knee disability from the VA.  Therefore, as the Veteran received all treatment for his left knee disability from the VA, his private treatment records are not relevant to his claim.  As such, VA is not under a duty to obtain them before proceeding with the claim for entitlement to a higher rating for left knee peroneal nerve neuritis.  38 U.S.C.A. § 5013A(b)(1); 38 C.F.R. § 3.159(c)(1); Segars v. Shinseki, 23 Vet. App. 290 (2009).

The Veteran was provided with a VA examination of his left knee in October 2008.  The examination report shows that the examiner reviewed the medical records in the claims folder and considered the Veteran's medical history, including the Veteran's lay reports of his symptomatology.  The report also provides detailed examination data on the Veteran's musculoskeletal and neurological system.  The Veteran does not allege that his symptoms have worsened since his examination and treatment notes from February 2009 show that his left knee was stable.  Therefore, VA has fulfilled the duty to provide the Veteran with a thorough and contemporaneous VA examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Evidentiary Standards

In evaluating a claim for disability benefits, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A competent lay witness must have personal knowledge, and personal knowledge is that which comes to the witness through the use of his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

With regard to service connection claims, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Furthermore, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  In increased rating claims, an appellant's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington, 19 Vet. App. at 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

II.  New and Material Evidence

In January 2004, the Board denied entitlement to service connection for right knee strain and a back condition.  In support of the claim, the Veteran submitted private treatment records from his orthopedic surgeon detailing his anterior-posterior L5-S1 fusion in February 2003 and postoperative treatment.  Service treatment records showed complaints of back pain in service in March 1981 with a diagnosis of strain.  In September 2003, he was provided with a VA examination.  The examiner diagnosed right knee strain, but declined to diagnose a back condition, finding that any condition was resolved.  The examiner did not discuss the Veteran's history of back strain in service.  The RO denied the claims for service connection for a right knee disorder and back disorder on the basis that the evidence did not show that the Veteran's right knee strain or back disorder were related to his service-connected left knee disability and there was no evidence of a right knee disorder or back disorder in service.  The January 2004 Board decision is final.

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of these claims, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could reasonably result in substantiation of the claim if the claim were reopened and VA fulfilled its duty to assist the Veteran with the development of his claim.  Id. at 118-19.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Since the RO's previous denial, new evidence has been associated with the claims folder, consisting of two statements from the Veteran, VA treatment records dated from July 2003 to February 2009, an October 2008 VA examination report, and the transcript of the Veteran's testimony at his April 2011 hearing.  The VA examiner was unable to say whether the Veteran's lower back disorder was related to his in-service treatment without resort to speculation, and the Veteran testified that his private orthopedic surgeon related his lower back disorder and right knee disorder to his left knee disabilities.  This evidence is new, as it has not been previously submitted, and also material, as it tends to show that his right knee disorder and lower back disorder may be related to service and/or his service-connected left knee disabilities.  As the additional evidence is both new and material, the claims for service connection for a right knee disorder and a lower back disorder are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

The Veteran contends that his GERD symptoms are caused by the medication prescribed for his service-connected left knee disabilities.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be also demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson, 12 Vet. App. at 253 (1999); see generally 38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In February 2008, the Veteran was seen by his VA physician for a regularly scheduled appointment for his left knee symptoms.  He reported "reflux-type symptoms."  His physician noted that these symptoms had not been regularly occurring and the Veteran had not needed a prescription for these symptoms in the past.  Due to these symptoms the Veteran was prescribed a different non-steroidal anti-inflammatory drug (NSAID) and prescribed an anti-acid blocking drug (PPI).  Treatment notes from July 2008 assert that the Veteran needs the PPI while he is taking the NSAID.  

In October 2008, the Veteran was provided with a VA examination.  The examiner noted that the Veteran had previously been diagnosed with GERD and reported a history of surgery for reflux in 1998.  The reported date of onset of the Veteran's current symptoms was 2004.  The examiner ultimately provided the opinion that GERD was less likely than not related to service, as the service treatment records only showed two instances of treatment for gastrointestinal symptoms with no follow up treatment after either visit.  No opinion was provided regarding any link between the Veteran's medication for his service-connected left knee disabilities and his symptoms of GERD.

In December 2008, the Veteran was provided with a subsequent VA examination.  The examiner ordered a esophagogastroduodenoscopy (EGD), which showed Nissen fundoplication, a surgical procedure used to treat GERD.  On the basis of that objective finding and the Veteran's reported history of GERD, the examiner provided a diagnosis of GERD and recommended PPI therapy as needed for reflux symptoms, as well as motility studies if symptoms persisted.  No etiological opinion was provided.  

In March 2009, the Veteran submitted a letter from his VA physician explaining that the Veteran takes an NSAID for his service-connected left knee problem.  The physician explained that to counter the stomach irritation commonly caused by NSAIDs, the Veteran was also prescribed an acid-blocking drug.  As such, the physician asserted that the Veteran's need for acid-blocking medication was directly related to his service-connected knee problem.  

The Veteran's prescription records show that NSAIDs were first prescribed in December 2003.  At his first appointment with the orthopedics department following that date, in May 2004, the treatment notes show that his physician prescribed an NSAID in addition to his existing pain medications to be taken once or twice daily due to his continuing knee discomfort.  Therefore, review of the totality of the evidence shows that the Veteran had a surgical procedure performed due to his GERD prior to the time he began taking NSAIDs, showing that the onset of GERD cannot be due to his NSAID prescription.  See 38 C.F.R. § 3.310(a).  Furthermore, the October 2008 VA examiner determined that it was less likely than not that the Veteran's GERD was related to his active military service, service treatment records do not show a diagnosis of GERD in service, and the Veteran does not claim that his symptoms of GERD have been continuous since service.  See 38 C.F.R. § 3.303.  

However, the Veteran's February 2008 and July 2008 treatment records showing that reflux symptoms resulted from taking the NSAIDS, in combination with the October 2008 VA examiner's recommendation that the Veteran continue taking PPIs for his reflux symptoms, establish that the Veteran's symptoms of GERD are aggravated by the NSAIDs he takes for his service-connected degenerative arthritis of the left knee.  See 38 C.F.R. § 3.310(b).  Furthermore, the October 2008 examination report shows that the recurrence of his epigastric pain did not begin until 2004, which corresponds to the time that he began taking NSAIDs, demonstrating that the Veteran had no remaining baseline symptoms of GERD post gastroesophageal plication until he began taking the NSAIDs.  See id.  Therefore, resolving any doubt in favor of the Veteran, the claim for service connection for GERD as secondary to service-connected degenerative arthritis of the left knee, status post left knee meniscectomy, is substantiated.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  

IV.  Increased Rating

The Veteran contends that he is entitled to a higher disability rating for his service-connected left knee peroneal nerve neuritis.  Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 

Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.123.  The Veteran's left knee peroneal nerve neuritis is currently appropriately rated under 38 C.F.R. 
§ 4.214a, DC 8623, for neuritis of the anterior tibial nerve (deep peroneal nerve).  Under the rating codes for particular to the anterior tibial nerve, a noncompensable rating is warranted when there is mild incomplete paralysis.  38 C.F.R. § 4.124a, DCs 8523, 8623, 8723.  The next higher rating, 10 percent, is warranted when there is moderate incomplete paralysis.  Id.  Severe incomplete paralysis warrants a 20 percent rating.  Complete paralysis, causing the loss of dorsal flexion of the foot, warrants a 30 percent rating.  Id.  However, for neuritis of the anterior tibial nerve, the maximum allowable rating is for severe incomplete paralysis; where the neuritis is not characterized by the organic changes referred to above, the maximum allowable rating will be for moderate paralysis.  38 C.F.R. § 4.123.

In October 2008, the Veteran was provided with a VA examination.  The examiner determined that the neuritis affected the leg from the left knee down to the left fourth and fifth toes.  Symptoms include tingling, numbness, abnormal sensation, pain, weakness of the affected parts, and locking.  The Veteran reported experiencing loss of balance due to the weakness and locking of the knee.  There was no reported anesthesia or paralysis.  The Veteran described his symptoms as constant and asserted that the symptoms worsened in cold and wet weather.  The examiner noted that he treated the symptoms with opiod analgesics.  The Veteran also asserted that his condition affects his ability to work as a lineman for the electrical company.  

Upon examination, motor function was within normal limits, but sensory function was abnormal.  The Veteran showed hypoesthesia of the left peroneal nerve from the knee to the lateral foot.  His Achilles and patellar tendon reflexes were hypoactive, but present.  The left peripheral nerve examination showed neuralgia.  There was no change to the diagnosis of peroneal nerve neuritis of the left knee. 

The Veteran has consistently received VA treatment for his left knee disabilities, but the majority of the treatment records relate to orthopedic treatment only.  However, VA treatment notes from June 2005 show significant atrophy of the musculature of the left thigh and decreased range of motion of the left knee.  Although this evidence is dated prior to the period on appeal, there is no indication in the notes that this atrophy is not still present; on the contrary, the notes generally mention changes to his condition only and indicate that his previously noted symptomatology is stable.  

Upon review of the lay and medical evidence of record, the Board finds that the Veteran's left peroneal knee neuritis is manifested by some loss of reflexes and significant left thigh muscle atrophy, as well as sensory disturbances of hypoesthesia, pain, numbness, and weakness from the knee to the fourth and fifth toes.  These symptoms are constant, and of increased severity during the winter.  These symptoms also interfere with the Veteran's occupational tasks, and have caused him to miss work three to four days per year.  In consideration of the extent of organic changes described in the treatment records and the examination report, the medication regime required to manage the extent of the Veteran's pain, and the occupational difficulties experienced by the Veteran, the Board finds that he is entitled to a 20 percent rating for his left knee peroneal nerve neuritis, warranted where there is severe incomplete paralysis, throughout the appellate period.  This is the maximum allowable rating for neuritis of the anterior tibial nerve.  38 C.F.R. § 4.123.

In consideration of the Board's recharacterization of the Veteran's disability as left knee peroneal nerve neuritis, status post left knee meniscectomy, the Board has considered whether the Veteran is entitled to a separate rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259, for symptomatic removal of the semilunar cartilage.  As the Veteran has established service-connected residuals, it is established that his left knee meniscectomy is symptomatic.  However, it also follows that the Veteran is already explicitly being compensated for these service-connected residuals, diagnosed as neuritis and arthritis with painful motion under DCs 8623 and 5003, with reference to 5260.  Therefore, the assignment of a separate 10 percent rating for the symptoms of his left knee meniscectomy under DC 5259 would constitute pyramiding.  

Pyramiding is contrary to the provisions of 38 C.F.R. § 4.14, which prevents VA from evaluating the same manifestations under various diagnoses.  The Court has held that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Rather, when reasonable arguments could be made that a Veteran could be compensated under two or more possible diagnostic codes, the Board should weigh the evidence and make an informed choice as to which code provides the most appropriate method for rating the Veteran's disability.  Here, the maximum rating allowed under DC 5259 is 10 percent, and he is entitled to a 20 percent rating under DC 8623.  Therefore, the Board finds that DC 8623 is the most appropriate code for rating the Veteran's disability.  See 38 C.F.R. § 4.7.

The rating schedule represent as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left knee peroneal nerve neuritis are not shown to cause any impairment that is not already contemplated by DC 8623.  Under 38 C.F.R. § 4.123, VA is specifically directed to consider symptoms of loss of reflexes, muscle atrophy, sensory disturbances, and constant pain when evaluating neuritis, and these symptoms would be reasonably expected to cause the sort of occupational impairment described by the Veteran, i.e. difficulty with job tasks and occasional missed days of work, where the Veteran's job tasks are not sedentary.  Furthermore, the Board has explicitly considered these functional limitations in assigning a 20 percent disability rating under the rating schedule.  As such, the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened. 

New and material evidence having been submitted, the claim of entitlement to service connection for a lower back disorder is reopened. 

Service connection for GERD, as secondary to degenerative arthritis of the left knee, is granted. 

A rating of 20 percent, and not higher, for left knee peroneal nerve neuritis is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required with regard to the Veteran's claims for service connection for a right knee disorder and a lower back disorder in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted above the Board has found that the Veteran's June 2009 statement constitutes a valid NOD with the RO's assignment of a 10 percent disability rating for degenerative arthritis of the left knee, status post left knee meniscectomy.  When an appellant files a timely NOD and there is no issuance of a statement of the case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that the Board should remand, and not refer, an issue to the RO for the issuance an SOC when a liberal reading of a filing by the appellant reveals that he or she is expressing timely disagreement with the RO's rating decision); see also Archbold v. Brown, 9 Vet. App. 124, 131 (1996) (holding that a substantive appeal can constitute an NOD where no prior NOD has been filed with regard to that issue).  Therefore, on remand, the RO/AMC should issue an SOC on the Veteran's claim for an initial higher rating for degenerative arthritis of the left knee, status post left knee meniscectomy as this issue was not addressed in the May 2009 SOC.

With regard to the Veteran's claims for service connection for a right knee disorder and lower back disorder, the Board finds that the VA examination provided in October 2008 was inadequate as the examiner did not address whether the Veteran's right knee disorder and lower back disorder were as likely as not proximately due to, the result of, or aggravated by his service connected left knee peroneal nerve neuritis and/or degenerative arthritis of the left knee.  Therefore, the Veteran should also be scheduled for an additional VA examination, as the examination report dated October 2008 is not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, at his April 2011 hearing, the Veteran testified that his private orthopedic surgeon, Dr. Jenis, told him that his claimed disabilities were due to changes in his skeletal alignment caused by left knee disabilities.  Review of the records show that some records from Dr. Jenis, dated from January 2003 to September 2003, are present in the claims folder.  On remand, the RO should attempt to obtain the Veteran's complete treatment records from Dr. Jenis.

On remand, the Veteran should also be provided notice of the information and evidence not of record that is necessary to substantiate a claim for service connection on a secondary basis.

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran, dated since February 2009.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about the information and evidence not of record that is necessary to substantiate his claims for service connection for low back and right knee disorders as secondary to his service-connected left knee disorder(s) (see 38 C.F.R. § 3.310); (2) about the information and evidence that VA will seek to provide; and (3) about the information and evidence that he is expected to provide.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Boston and/or Jamaica Plain, Massachusetts, dated since February 2009.

3.  Contact the Veteran and obtain the names, dates, addresses, and approximate dates of treatment for all private medical care providers that treated him for his right knee and/or lower back.  Of particular interest are any private treatment records from Dr. Louis G. Jenis with the Boston Spine Group at New England Baptist Hospital on 125 Parker Hill Avenue, Boston, Massachusetts 02120.  

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  

4.  Then, the Veteran should be provided with a VA orthopedic examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies, including x-rays if indicated, are to be conducted.  

The examiner is requested to provide a diagnosis of any right knee and/or lower back disorder found to be present.

The examiner should provide an opinion on the following matters:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lower back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(c) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disorder is (i) proximately due to, (ii) the result of, or (iii) aggravated by his service-connected left knee disabilities, status post left knee meniscectomy, specifically peroneal nerve neuritis and degenerative arthritis of the left knee.  

(d) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lower back disorder is (i) proximately due to, (ii) the result of, or (iii) aggravated by his service-connected left knee disabilities, status post left knee meniscectomy, specifically peroneal nerve neuritis and degenerative arthritis of the left knee.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Send the Veteran a statement of the case on the issue of entitlement to a rating greater than 10 percent for degenerative arthritis of the left knee, status post left knee meniscectomy.  If the Veteran perfects an appeal of this claim, return it to the Board in accordance with the usual appellate procedures.

7.  Finally, readjudicate the Veteran's claims for service connection for low back and right knee disorders, to include as secondary to service-connected left knee disorder(s).  If the full benefit sought on appeal is not granted, provide the Veteran and his representative with an SSOC and allow an appropriate time for a response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


